Title: John Adams to Abigail Adams, 2 March 1793
From: Adams, John
To: Adams, Abigail


My dear
Philadelphia March 2. 1793
Your Letter from your Sick Chamber if not from your Sick bed, has made me so uneasy that I must get away as soon as possible.— Monday Morning at Six, I am to Sett off in the Stage, but how many days it will take to get home will depend on the Roads, and or the Winds. I dont believe Nabby will go with me. Her Adventurer of an Husband is so proud of his Wealth that he would not let her go I suppose without a Coach and four, and such Monarchical Trumpery I will in future have nothing to do with. I will never travel but by the Stage nor live at the seat of Government but at Lodgings, while they give me so despicable an Allowance.— shiver my Jibb and start my Planks if I do.
I will Stay but one night at New York. Smith says that my Books are upon the Table of every Member of the Committee for framing a Constitution of Government for France except Tom Paine, and he is so conceited as to disdain to have any Thing to do with Books.
Although I abused Smith, a little above he is very clever and agreable: but I have been obliged to caution him against his disposition to boasting. Tell not of your Prosperity because it will make two Men mad to one glad; nor of your Adversity for it will make two Men glad to one Sad.— He boasts too much of having made his fortune, and placed himself at his ease; above all favours of Government. This is a weakness, and betrays too little knowledge of the World: too little Penetration; too little discretion. I wish however that my Boys had a little more of his Activity— I must soon treat them as The Pidgeons treat their Squabs—push them off the Limb and make them put out their Wings or fall. Young Pidgeons will never fly till this is done.
Smith has acquired the Confidence of the French Ministry and the better sort of the Members of the national Convention: but the Executive is too changeable in that Country to be depended on, without the Utmost caution.
Adieu, Adieu, tendrement
J. A.
